
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.2


PEPSIAMERICAS, INC.

DEFERRED COMPENSATION PLAN FOR DIRECTORS

(As Amended and Restated January 1, 2006)


        1.     Purpose—The primary purpose of this Plan is to establish a method
for the deferral of compensation by Directors of PepsiAmericas. Inc. (the
"Company"). This will assist the Company in attracting and retaining as members
of its Board of Directors ("Board") those persons whose abilities, experience,
and judgment will contribute to the continued progress of the Company. The Plan
is intended to comply with Section 409A of the Internal Revenue Code.

        2.     Effective Date—This Plan is a continuation, amendment and
restatement of the Company's Deferred Compensation Plan for Directors originally
adopted March 20, 1970, and subsequently amended from time to time. The
effective date of the restated Plan as described herein is January 1, 2006.

        3.     Right to Defer Compensation—

        (a)   Any present or future Director of the Company's Board who is not a
full time employee of the Company may, by written election delivered to the
Secretary of the Company, defer the payment of compensation to which he may be
entitled for services as a Director, consisting of (1) the annual cash retainer
(including, if applicable, the portion thereof attributable to services as
Chairman of a Board Committee) or Board and Committee meeting fees, or both such
retainer and meeting fees ("Cash Compensation"); and/or (2) the receipt of a
grant of Company stock to which he may be entitled for services as a Director
under the PepsiAmericas, Inc. Stock Incentive Plan ("Equity Compensation").

        (b)   An election to defer payments of Cash Compensation or Equity
Compensation (collectively "Compensation") hereunder shall be made (i) prior to
January 1 of any year in respect of such Compensation earned on and after such
January 1, or (ii) within thirty days of the date the individual becomes a
Director of the Company. Elections to defer Compensation hereunder shall in any
event be made prior to the time such Compensation is earned, and shall be
irrevocable as to all such Compensation which shall have been earned while such
election was in effect.

        4.     Deferred Compensation Account—

        (a)   The Company shall maintain a bookkeeping account for each Director
who has elected to defer Compensation hereunder to which there shall be credited
the amount of Cash Compensation deferred, plus accrued interest thereon,
compounded annually, based upon the Prime Rate of interest, as reported in The
Wall Street Journal, on December 31 of each year.

        (b)   The Company shall also maintain a bookkeeping account with respect
to the Company Stock that is attributable to deferred Equity Compensation.
Dividends payable with respect to Company Stock shall be credited to this
bookkeeping account. No interest shall be credited with respect to a deferral of
Equity Compensation.

        5.     Payment of Deferred Compensation—

        (a)   Absent an election made by the Director to the contrary, payment
of deferred Cash Compensation shall be made in equal monthly payments,
commencing with the month following the month in which the Director ceases to be
a Director of the Company, over a term of (i) 36 months, or (ii) the number of
months during which the Director had in effect an election to defer Cash
Compensation hereunder, whichever is greater.

        (b)   Monthly payments of deferred Cash Compensation shall be calculated
by first determining the total amount of deferred Cash Compensation and accrued
interest as provided in

--------------------------------------------------------------------------------






paragraph 4(a), above, to the date of the first monthly payment. To the gross
amount so determined (the "principal") shall be applied an interest rate equal
to the simple average of the Prime Rate of interest, as reported in The Wall
Street Journal, on December 31 of each of the three years immediately preceding
the date of the first monthly payment, with the principal and interest at such
rate amortized over the term of the monthly payments in accordance with a
standard amortization table such that each monthly payment shall be in an equal
amount. The Company may make such monthly payments at such time during any month
as may be convenient for the Company.

        (c)   Payment of deferred Equity Compensation shall be made as a
distribution of the Company Stock and dividends in the Director's Account as of
the first day of the month following the month in which the Director ceases to
be a Director of the Company or such other date selected by the Director;
provided that the Director must elect to defer payment to a date that is at
least six months after the award date.

        (d)   A Director may elect to further defer the date on which payment of
his Compensation is to occur as described in (a) and (c) above by completing the
appropriate deferral form at least twelve months prior to the initial payment
date. Payment must commence no earlier than the date five years following the
date on which payments otherwise would have begun.

        6.     Conditions—A Director shall forfeit permanently any payment of
deferred Compensation to which he would be entitled for any month or portion
thereof in which he engages, either as an officer, Director, employee,
proprietor, partner, shareholder owning more than 10% of the capital stock of
any corporation, or consultant, in any business competitive with that being
carried on by the Company at the time the payment of deferred Compensation is to
be made.

        7.     Payments-Upon Death or Disability—

        (a)   In the event an active or former Director dies prior to receiving
payment of the amount of deferred Compensation to which he is entitled, the
unpaid balance shall be paid to such beneficiary as shall have been designated
by the Director in a written instrument filed with the Secretary of the Company.
If such beneficiary is a natural person, any amounts of deferred Compensation
remaining unpaid upon the death of the designated beneficiary shall be paid to
the estate of such beneficiary.

        (b)   If, in the opinion of the Board of Directors, a Director whose
service has terminated for any reason shall be mentally or physically disabled,
any deferred Compensation to which such person would be entitled may, with the
approval of the Board, be paid to such person, to his legal representative, or
to any other person for the benefit of the disabled Director.

        8.     Change in Control—Notwithstanding the payment provisions of
paragraph 5 of this Plan, in the event that any person or group acquires
beneficial ownership of capital stock of the Company having ordinary voting
power of more than 50% of the total voting power of all of the Company's
outstanding capital stock, then each Director or Retired Director shall
thereupon be entitled to receive a lump sum payment consisting of all deferred
Compensation, including interest thereon through the date of payment which has
accrued for his account under this Plan.

        9.     Miscellaneous—

        (a)   Deferred Compensation payable hereunder may not be voluntarily or
involuntarily sold, transferred or assigned and shall not be subject to any
legal attachment, levy or garnishment.

        (b)   Participation in this Plan by any Director shall not confer upon
him any right to be nominated for reelection to the Board of Directors or to be
reelected to the Board.

2

--------------------------------------------------------------------------------






        (c)   The Company shall not be required to reserve, or otherwise set
aside, assets or funds for the payment of its obligations hereunder. A Director
shall have no interest in any particular asset of the Company by virtue of the
existence of any credit in the bookkeeping account for his deferred
compensation.

        (d)   The term "Retired Director" means any person who served as a
member of the Board of Directors of the Company on or after the effective date
of this Plan and who ceases to be a Director because of retirement, resignation
or for any other reason.

        (e)   Unless an incumbent Director participating in the Plan prior to
this amendment and restatement shall elect to the contrary, all payments of
deferred compensation to such Director upon retirement shall be made in
accordance with the provisions hereof.

        (f)    The Board of Directors may terminate this Plan at any time, or
authorize to amend or modify it from time to time in any respect. The amendment
or termination of this Plan shall not in any way affect the rights of those
participating, or their designated beneficiaries, to the extent of credits to
their account at the time of amendment or termination. In the event the Plan is
terminated, the deferred Compensation accounts of a Director who is not then
receiving payment shall be distributed in a lump sum on the day following the
one year anniversary of the date of termination of the Plan. Payments to
Directors who are receiving installment distributions on the date the Plan is
terminated shall continue, with a final lump sum payment made on the date
described above.

    PEPSIAMERICAS, INC.
 
 
By:
/s/  KENNETH E. KEISER      

--------------------------------------------------------------------------------

    Title: President and Chief Operating Officer     Dated: March 2, 2006

3

--------------------------------------------------------------------------------





QuickLinks


PEPSIAMERICAS, INC. DEFERRED COMPENSATION PLAN FOR DIRECTORS (As Amended and
Restated January 1, 2006)
